Title: From John Quincy Adams to Thomas Boylston Adams, 19 January 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				N. 6.
					My dear Brother.
					Washington 19. January 1818.
				
				Your N. 5. of 2. and 4. January has been duly received As I have but little time to think of my own affairs, I have every thing of mine in your hands, at your discretion—In the way of advice only, I think it best not to purchase Armstrong’s land—With Homer, and Spear, and all other tenants you must do as you think proper, and for the Rent of the house in which you dwell, fix it at your own price—just what you think reasonable.As to Middlesex Canal Shares, I see I have given too much much confidence to the Report of the Committee in April last—The error of calculation between a dividend of 37 1/2 or at least of 25 dollars a share, which was the promise, and none at all, which is the performance, is so great, that I can no longer put any faith in any part of the Report—There must be however another annual Meeting at which the Accounts must be exhibited to the proprietors—If I could see and examine those accounts I am sure I could detect the fallacy, and satisfy my self upon the doubt which now occupies my mind; which is whether there is any real prospect that there will ever be a dividend—It is clear that there are changes and deficiencies which the Committee of last April did not see; and as all the future dividends are in promise, the total failure of its first expectations leaves little reliance for the most sangwine temperament, for hereafter—Purchase me therefore no more Canal Shares, till their value shall be estimated by something more substantial than a Committee’s Report—I have kept other property now more than four Months, undisposed of, in the hope and expectation of hearing from you—And that you would have discovered some mode of vesting it, which would be safe for me, and not without a profitable Commission to yourself—Your Voyages and Travels, and attendance at Courts have perhaps driven this subject from your mind—If you have leisure now, do think of it again.I congratulate you upon the birth of another Son, and hope his prosperities in life, may surpass your expectations.My Sons John and Charles having been very punctual in their New-Year’s salutations to us, have some claim upon me for new-years gifts—I will thank you to give them something, in my name, as encouragement for their future good behaviour.With kindest regards to your wife, and children, I remain, ever faithfully yours.
				
					John Quincy Adams.
				
				
			